Title: From Thomas Jefferson to Jean Nicolas Démeunier, 15 February 1788
From: Jefferson, Thomas
To: DeMeunier, Jean Nicolas



Sir
Paris Feb. 15. 1788.

Mr. Mazzei having asked of me information on the subject of the United States, I lent him the notes I had written for you. I  saw in his manuscript afterwards things respecting you which I could not approve, and expressed to him strongly my desire that he should change them. I thought he would do it; but have not had time to look into his work since it’s publication. I beg you to be assured that I participate in no sentiments of his or any other person relative to you which are not full of respect and esteem. I shall be sorry to see either him or any other writer indulge themselves in expressions which your candour and talents should sheild you from. I shall have the pleasure of seeing you at your own house one of these days, and of giving you further assurances of the esteem and attachment with which I have the honour to be Sir Your most obedient & most humble servant,

Th: Jefferson

